TABLE OF CONTENTS

Exhibit 10.1

EMPLOYMENT AGREEMENT

BETWEEN

MULTI-COLOR CORPORATION

AND

MICHAEL JULIAN HENRY

Effective as of November 1, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page  

1.    Employment

     1  

2.    Term of Agreement

     1  

3.    Scope of Employment; Location

     1  

4.    Compensation

     2  

4.1    Base Salary

     2  

4.2    Bonus

     2  

4.3     Restricted Stock Grant; Stock Option and Restricted Stock Awards

     2  

4.4    Medical Insurance Benefits

     3  

4.5    Expenses

     3  

4.6    Automobile Allowance

     3  

4.7    Vacation and Holidays

     3  

4.8    Indemnity

     3  

5.     Confidentiality, Non-competition and Other Covenants

     4  

5.1     Non-Disclosure of Confidential Materials, Information and Intellectual
Property

     4  

5.2    Immunity from Liability for Disclosure

     4  

5.3     Non-Solicitation of the Company’s Employees

     5  

5.4    Covenant Against Unfair Competition

     5  

5.5     Return of Confidential Materials and Information

     5  

5.6    Irreparable Harm

     5  

5.7    Cumulative Remedies; Enforceability

     5  

5.8    Reasonableness of Scope and Duration

     6  

5.9    Future Employer

     6  

5.10    Time Periods

     6  

6.    Termination of Employment

     6  

6.1    Termination

     6  

6.2    Date of Termination

     9  

6.3    Notice of Termination

     10  

7.     Obligations of the Company Upon Termination.

     10  

7.1     Termination for Other Than Cause, Due to Executive’s Death or Disability
or for Good Reason

     10  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

(continued)

 

     Page  

7.2     Termination for Cause or Other Than for Good Reason

     11  

7.3    Termination Due to Executive’s Death

     12  

7.4     Termination Due to Executive’s Disability

     13  

8.    Arbitration

     13  

9.    Miscellaneous Provisions

     13  

9.1     Binding Effect; Delegation of Duties Prohibited; Survival

     14  

9.2    Amendment; Waiver

     14  

9.3    Entire Agreement

     14  

9.4     Exemption from, or Compliance with, Section 409A

     15  

9.5    Governing Law

     15  

9.6     Headings; Section References; Construction

     15  

9.7    Notices

     15  

9.8     Policies, Regulations and Guidelines for Executives

     16  

9.9     Severability and Reformation of Provisions

     16  

9.10    Taxes

     16  

9.11    Full Settlement

     16  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made effective the 1st day of
November, 2017 by and between Multi-Color Corporation, an Ohio corporation
(“Company”), and Michael Julian Henry, an individual (“Executive”).

RECITALS:

A.    Executive currently serves as the “EVP Labels” of Spear Group Holdings
Limited (“SGH”), which is a subsidiary of Constantia Flexibles International
Gmbh (“Constantia”);

B.    The Company has entered into a certain Sale and Purchase Agreement dated
on or about July 16, 2017 (the “Purchase Agreement”) to acquire certain
interests owned by certain parent entities of SGH and Constantia (the
“Acquisition”);

C.     Upon the closing of the Acquisition (the “Closing”), the Company desires
to employ the Executive as its CEO-Elect from the Closing through and including
December 31, 2017 (the “Transition Period”), and thereafter desires to appoint
the Executive as its Chief Executive Officer effective January 1, 2018, and the
Executive desires to serve in such roles for the Company.

D.    The parties hereto desire to set forth the terms and conditions of the
employment relationship between the Executive and the Company by entering into
this Agreement.

AGREEMENT:

NOW, THEREFORE, the parties hereby agree as follows:

1. EMPLOYMENT. The Company hereby employs Executive for the “Term” (as defined
in Section 2), and Executive accepts employment by the Company and agrees to
serve the Company during the Term, upon the terms and conditions hereinafter set
forth.

2. TERM OF AGREEMENT. This Agreement shall commence effective as of the Closing
and shall continue until terminated in accordance with this Agreement. This
Agreement shall be terminable at will, at any time, by either party, with or
without cause, subject to the provisions set forth in Section 5, below. Unless
otherwise expressly provided herein, upon the termination of Executive’s
employment, the Company shall pay Executive his salary earned through the
Termination Date, Executive shall be entitled to all benefits accrued or vested
through the Termination Date pursuant to all fringe benefit plans set forth in
this Agreement, and the Company shall not be obligated to pay, and Executive
shall not be entitled to receive, any other compensation, payments or
consideration of any kind or nature. The “Term” shall refer to the period of
time during which the Executive is employed pursuant to this Agreement.

3. SCOPE OF EMPLOYMENT; LOCATION. During the Transition Period of this
Agreement, Executive shall serve as CEO-Elect of the Company. Upon the
expiration of the Transition Period, and provided the Executive’s employment has
not been terminated, the Executive shall serve as President and Chief Executive
Officer of the Company. During the



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Term, the Executive agrees to devote his full attention and time to the business
and affairs of the Company as may be assigned by the Company’s Board of
Directors (“Board”) and to use the Executive’s best efforts to perform such
responsibilities in a professional manner. Notwithstanding the foregoing, it
shall not be a violation of this Agreement for the Executive to (A) serve on
corporate, trade association, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (C) manage personal investments and affairs, so long as such
activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. During the Term of this Agreement, Executive’s normal place of
work will be the Company’s principal offices in the United Kingdom. However, the
Company is headquartered in Batavia, Ohio, and the Executive shall attend this
office from time to time, as is reasonably necessary for the proper performance
of his duties. The Company reserves the right, either during the Term or for a
reasonable time after termination of employment, on giving reasonable notice, to
require access to any Company property or equipment at the Executive’s home if
necessary to inspect, repair or collect it. The Executive will undertake such
travel as may be necessary for the proper performance of his duties. The Company
may request a change in the Executive’s principal place of work to Batavia,
Ohio, subject to the Executive consenting to such change. If the Executive’s
principal place of work is changed and the Executive agrees to move his
principal place of residence, the Company will reimburse the Executive for his
reasonable relocation costs, estate agents’ and solicitors’ fees and other
incidental expenses.

4. COMPENSATION.

4.1 Base Salary. During the Term of this Agreement, the Executive shall receive
an Annual Base Salary. During the Transition Period, Executive’s Annual Base
Salary shall be £330,000. Effective January 1, 2018, Executive’s Annual Base
Salary shall be the equivalent of US$1,000,000 to be paid in British pounds. The
Annual Base Salary shall be reviewed by the Compensation Committee of the Board
annually based upon Executive’s performance, pertinent salary survey information
and such other information as the Compensation Committee deems appropriate, but
may not be adjusted downward without the Executive’s written consent. After any
such adjustment, the term “Annual Base Salary” as used in this Agreement shall
thereafter refer to such amount as adjusted.

4.2 Bonus. Effective April 1, 2018, Executive will be eligible to participate in
the Management Incentive Compensation Program, subject to the terms and
conditions as specified in the plan. The incentive compensation program is based
on meeting certain financial targets as established by, and in the sole
discretion of, the Board or by the Compensation Committee of the Board on an
annual basis. The bonus target, as a percent of Annual Base Salary, is 75%, with
a bonus range between 37.5% and 112.5% of Annual Base Salary. If financial
targets are met between the minimum, target and maximum brackets, the payout is
calculated on a prorated basis between the two brackets that apply. Executive
shall be paid his Bonus when other executives of the Company are paid their
annual bonuses, but in no event beyond the last day on which such payment would
qualify as a short-term deferral under Treasury Regulation § 1.409A 1(b)(4).

4.3 Restricted Stock Grant; Stock Option and Restricted Stock Awards. Effective
April 1, 2018, the Company shall grant to Executive such number of restricted
share units (RSU’s) of the Company stock having a total value equal to $750,000
and such number of common stock (Restricted Shares) of the Company having a
total value equal to $250,000, as set

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

forth more fully that certain Restricted Share Unit Agreement
(Performance-Based), and in that certain Restricted Share Agreement
(Time-Based), dated April 1, 2018. The Executive may be eligible for future
grants during the Term of this Agreement, as determined and subject to the terms
set by the Board or its committees from time to time.

4.4 Medical Insurance Benefits. During the Term of this Agreement, the Company
shall pay the premiums in respect of medical expenses insurance effected by or
on behalf of the Executive and the Executive’s Family, subject to approval by
the applicable insurer and any policy of such insurer under which any members of
Executive’s Family are to be covered. For purposes of this Section 4.4,
“Executive’s Family” shall mean the Executive, his spouse and unmarried
dependent children of the Executive below the age of 21 or, if having reached
the age of 21, enrolled in full-time postsecondary education.

4.5 Expenses. During the Term of this Agreement, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive and documented as required by regulations of the Internal Revenue
Service and policies of the Company. For the purposes of the Employment Rights
Act of 1996, the Executive hereby authorizes the Company and any affiliate of
the Company to deduct from his remuneration hereunder any sums due from him to
the Company or any affiliate of the Company including without limitation any
sums due from him to the Company or any affiliate of the Company by way of any
over payments, loans or advances made to him by the Company or any affiliate of
the Company; provided however, that neither the Company nor any affiliate of the
Company will make such deduction without first affording the Executive the
opportunity to review and/or contest the alleged overpayment

4.6 Automobile Allowance. During the Term of this Agreement, the Executive shall
be paid each month an automobile allowance of £1,450, which shall cover all
automobile-related costs, including automobile payments, gasoline, insurance,
maintenance, repairs, taxes and other related costs.

4.7 Vacation and Holidays. During the Term of this Agreement, the Executive
shall be entitled to paid vacation in accordance with the vacation policy of the
Company, but in no event less than four (4) weeks per year. Vacation must be
scheduled with sufficient advance notice to take into account the Company’s
business needs. Executive will also be entitled to paid holidays in accordance
with the Company’s holiday policy. Executive may not carry forward any unused
vacation days or holidays to a subsequent calendar year (unless approved in
writing by the Board in exceptional circumstances) and any outstanding vacation
days and holidays at the end of the year will be forfeited with no payment in
lieu made.

4.8 Indemnity. The Executive shall be indemnified and held harmless by the
Company against claims arising in connection with the Executive’s status as an
employee, officer, director or agent of the Company or any of its subsidiaries
or affiliates. Such indemnification shall be established to the level of the
greatest indemnification permitted by Ohio law for corporate employees, officers
or directors, and such indemnification shall continue as to the Executive even
if he has ceased to be an employee, officer, director or agent of the Company or
other entity and shall inure to the benefit of the Executive’s heirs and legal
representatives. In furtherance of this protection, during the Executive’s
employment and for a period of at least six years thereafter, the Company shall
continue to provide officers’ and

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

directors’ liability insurance covering Executive in at least the amount of
coverage provided as of the commencement date of this Agreement for such
purposes and in any event provide at least as much coverage for the Executive as
the Company provides for its other executives or directors of the Company.
Nothing in this Agreement shall operate to limit or extinguish any right to
indemnification, advancement of expenses or contribution that the Executive (or
his heirs and legal representatives) would otherwise have (including, without
limitation, by agreement or under applicable law).

5. CONFIDENTIALITY, NON-COMPETITION AND OTHER COVENANTS. In consideration of
Company’s employment of Executive, Executive does covenant and agree with the
Company as follows:

5.1 Non-Disclosure of Confidential Materials, Information and Intellectual
Property. The Executive acknowledges that as a leader in the highly-competitive
businesses of printing labels, including but not limited to, inmold, pressure
sensitive, heat transfer, cut and stack and shrink sleeve label technologies,
the Company has developed, acquired and implemented confidential intellectual
property, materials and information, proprietary strategies and programs, which
it has taken steps to protect as trade secrets (as defined in Ohio’s Uniform
Trade Secrets Act, OHIO REV. CODE §§ 1333.61 - 1333.69) and which include
copyrighted materials, patent materials, expansion plans, market research, sales
systems, marketing programs, product development strategies, budgets, pricing
and cost strategies, identity and requirements of accounts, and other non-public
proprietary information regarding customers and the employees of the Company or
of its customers or non-public proprietary information regarding the Company’s
business or the business of the Company’s customers (collectively “Confidential
Materials and Information”). In performing duties for the Company, the Executive
regularly will be exposed to and work with the Company’s Confidential Materials
and Information. The Executive acknowledges that such Confidential Materials and
Information are critical to the Company’s success and that the Company has
invested substantial money in developing the Company’s Confidential Materials
and Information. While the Executive is employed by the Company, and after such
employment ends for any reason, the Executive will not reproduce, publish,
disclose, use, reveal, show, or otherwise communicate to any person or entity
any Confidential Materials and Information of the Company unless specifically
assigned or directed by the Company to do so or unless it shall have become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). The covenant in this Section 5.1 has
no temporal, geographical or territorial restriction or limitation, and it
applies wherever the Executive may be located.

5.2 Immunity from Liability for Disclosure. Pursuant to 18 U.S.C § 1833
(b)(3)(A), the Company hereby notifies the Executive of his immunity from
criminal or civil liability under Federal or State trade secret laws for
disclosure of a trade secret that is made either: (1) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law; or (2) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Unless otherwise stated in
this Agreement, the preceding sentence and the immunity granted therein does not
restrict the Company’s right to enforce the confidentially obligations under
Section 5.1 or prevent the Company from pursuing a cause of action for a breach
of these

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

confidentiality obligations, provided that such cause of action does not arise
out of Federal or State trade secret law.

5.3 Non-Solicitation of the Company’s Employees. For a period of twenty-four
(24) months after the termination of his employment, the Executive will not
actively solicit, either directly or indirectly through any third person, any
other employee of the Company to terminate his or her employment with the
Company without the written consent of the Chairman of the Board.

5.4 Covenant Against Unfair Competition. While the Executive is employed by the
Company and for a period of eighteen (18) months after the termination of his
employment, the Executive will not, either directly or indirectly: (a) work for
any individual or entity, or own, control, or invest in any entity, that
provides similar services as the Company or is a competitor of the Company and
its businesses; or (b) call on, solicit or communicate with any of the Company’s
customers or prospects for the purpose of obtaining such customer’s or
prospect’s business in violation of the restrictions on competition contained in
clause (a) of this Section 5.4, other than for the benefit of the Company. As
used in this Agreement, the term “customer” means a business entity (including
representatives of such business entity) to which the Company provided goods or
services at any time in the prior twenty-four (24) months before the termination
or expiration of this Agreement, and the term “prospect” means a business entity
(including representatives of such business entity) to which, at any time in the
previous twenty-four (24) months before the termination or expiration of this
Agreement, the Company made a written proposal for providing goods or services.
Ownership, for personal investment purposes only, of not in excess of two
percent (2%) of the voting stock of any publicly held corporation, shall not
constitute a violation hereof.

5.5 Return of Confidential Materials and Information. The Executive agrees that
whenever the Executive’s employment with the Company ends for any reason, all
documents, including information stored in electronic format, containing or
referring to the Company’s Confidential Materials and Information that may be in
the Executive’s possession, or over which the Executive may have control, will
be delivered by the Executive to the Company immediately, with no request being
required.

5.6 Irreparable Harm. The Executive agrees that a breach of any covenant in this
Section 5 will cause the Company irreparable injury and damage for which the
Company has no adequate monetary remedy, and the Executive further agrees that
if the Company claims a breach of any such covenant, the Company will be
entitled to seek an immediate restraining order and injunction to prevent such
violation or continued violation.

5.7 Cumulative Remedies; Enforceability.

(a) In the event of Executive’s breach or threatened breach of the covenants set
forth in this Section 5, the parties acknowledge that the Company will suffer
irreparable harm and the Company will be entitled to an injunction restraining
Executive from committing such breach. Executive affirmatively waives any
requirement that the Company post any bond, demonstrate the likelihood of
irreparable harm to the Company, or demonstrate that any actual damages will be
suffered by the Company or any other entity seeking enforcement hereof as a
result of Executive’s breach of any of the covenants set forth in this
Section 5.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The covenants and agreements contained in this Section 5 will be construed
as independent of each other, and the existence of any claim or cause of action
by Executive against the Company, whether predicated on this Agreement or
otherwise, will not constitute a defense to the Company’s enforcement of such
covenants, and they shall be construed as separate covenants and agreements. If
any court shall finally determine that the restraints provided for in any such
covenants and agreements exceed the maximum area, activity or time such court
deems reasonable and enforceable, said area, activity or time shall be deemed to
become and thereafter shall be the maximum area, activity or time which such
court deems reasonable and enforceable, and such covenants and agreements shall
be enforced as to such reduced area, activity or time.

(c) Nothing herein contained will be construed as prohibiting the Company from
pursuing any other remedies available to it at law or in equity for such breach
or threatened breach, including the recovery of money damages.

5.8 Reasonableness of Scope and Duration. Executive acknowledges that the
restrictions contained in this Section 5 are reasonable and necessary to protect
the legitimate interests of the Company and that the Company would not have
entered into this Agreement in the absence of such restrictions. Executive
understands and agrees that the covenants and agreements contained in this
Section 5 are, taken as a whole, reasonable in connection with the activities
covered, their geographic scope and duration. Executive understands that the
provisions of this Agreement have been carefully designed to restrict
Executive’s activities to the minimum extent which is consistent with the
Company’s requirements. Executive has carefully considered these restrictions,
and Executive confirms that they will not unduly restrict Executive’s ability to
obtain a livelihood.

5.9 Future Employer. If applicable, Executive shall inform any prospective or
future employer of all of the restrictive covenants and agreements contained in
this Agreement, and provide such employer with a copy of such provisions, prior
to the commencement of that employment.

5.10 Time Periods. All time periods set forth in this Section 5 shall be
extended by the duration of any period during which Executive is in violation of
any provision of this Section 5.

6. TERMINATION OF EMPLOYMENT

6.1 Termination. Executive’s employment with the Company shall terminate upon
the occurrence of the first of the following events:

(a) Death. Upon the death of Executive.

(b) Disability. If the Disability of the Executive has occurred during the
Executive’s employment, the Company may give written notice to the Executive in
accordance with this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the Disability Commencement Date. As used in this
Agreement, “Disability” shall mean that the Executive, (i) in the opinion of a
physician, is unable to engage in any substantial gainful activity by

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Company, or (iii) is
determined to be totally disabled by the Social Security Administration, or
(iv) is determined to be disabled in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the requirements of (i) or (ii)
above. Additionally, as used in this Agreement, “Disability Commencement Date”
shall be the 30th day after notice is received by Executive pursuant to this
Section 6.1(b) that he is under a Disability, provided that, within the 30 days
after such receipt, the Executive shall not have returned to perform his duties
hereunder.

(c) Cause. The Company terminates the Executive for Cause or for any reason
other than for Cause. As used in this Agreement, “Cause” with respect to
Executive’s termination from employment, shall mean any of the following:

(1) the Executive’s failure to cure the Executive’s material breach of this
Agreement or any Company policy, regulation or guideline;

(2) the Executive’s appropriation of a material business opportunity of the
Company, including securing any material personal profit in connection with any
transaction entered into on behalf of the Company. This provision shall not
include opportunities communicated by the Executive to the Company which were
rejected or on which the Company took no timely action;

(3) the Executive’s misappropriation of any of the Company’s funds or property;

(4) the Executive’s conviction of or entering of a guilty plea or a plea of no
contest with respect to, a felony, or any other crime which materially and
adversely affects the business of the Company or Executive’s ability to carry
out his duties hereunder and with respect to which imprisonment for a term in
excess of six months is a possible punishment;

(5) the Executive’s conduct, or lack thereof, which results in material economic
damage to the Company or its reputation. It is expressly understood that if
Executive’s good faith belief was that his conduct or lack thereof was in, or
not opposed to, the best interest of the Company, then “Cause” shall not be
satisfied hereunder; or

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(6) in the event there is a Change in Control (as used in this Agreement, a
“Change in Control” shall have the meaning ascribed thereto in the Company’s
2012 Stock Incentive Plan as in effect on the date this Agreement becomes
effective), for a period of twelve (12) months following the date of such Change
in Control, the term “Cause” shall not include items (1) through (5) above and
shall only mean the following:

(A) the Executive materially violates any Company policy, regulation or
guideline; or

(B) the Executive’s conviction or entering of a guilty plea or a plea of no
contest with respect to fraudulent or illegal activities which are materially
injurious to the Company, monetarily or otherwise.

No termination of the Executive’s employment hereunder by the Company for Cause
shall be effective as a termination for Cause unless the provisions of this
paragraph shall first have been complied with. The Executive shall be given a
Notice of Termination by the Board. The Executive shall have 60 days after
receipt of such Termination Notice to cure such alleged violation. If he fails
to cure such alleged violation within such 60-day period, the Executive shall
then be entitled to a hearing before the Board. If after such hearing, the Board
gives a second Notice of Termination to the Executive confirming that a majority
of the members of the Board that are not then employed as employees of the
Company voted after the hearing to terminate him for Cause, the Executive’s
employment shall thereupon be terminated for Cause.

(d) Good Reason. The Executive terminates employment for Good Reason. As used in
this Agreement, “Good Reason” with respect to the termination from employment of
Executive shall mean any of the following:

(1) the Company’s material breach of this Agreement;

(2) the Company materially altering or materially impairing the Executive’s
authority, duties or responsibilities without his written consent;

(3) the failure of Executive to be re-elected to the Board;

(4) any reduction in Executive’s then current Annual Base Salary, reduction in
Executive’s target Bonus opportunity to a level below 75% of the then current
Annual Base Salary, or material diminution of benefits provided under Company
plans which are applicable to Executive without his written consent;

(5) the Company requiring the Executive to be based at any office or location
other than the Company’s office in the United

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Kingdom or Batavia, Ohio (or other agreed upon location) without the Executive’s
prior written consent; or

(6) in the event there is a Change in Control, for a period of 12 months
following the date of such Change in Control, the term “Good Reason” shall
include, in addition to items (1) through (5) above, the following:

(A) (i) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority or
responsibilities, or (ii) any other material adverse change in such position,
including title, authority or responsibilities in each case without the prior
written consent of Executive; or

(B) failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the business or assets of the Company no later than the closing of such
transaction, unless such assumption occurs by operation of law.

(C) No termination of the Executive’s employment hereunder by the Executive for
Good Reason shall be effective as a termination for Good Reason unless the
provisions of this paragraph shall first have been complied with. The Board
shall be given a Notice of Termination by the Executive within 90 days of the
initial existence of the violation. The Company shall have 60 days after receipt
of the Notice of Termination to fully cure such alleged violation.

6.2 Date of Termination. As used in this Agreement, “Date of Termination” means:
(i) if the Executive’s employment is terminated by the Company for Cause, the
Date of Termination shall be the date on which the Executive receives the Notice
of Termination described in Section 6.1(c) that a majority of the members of the
Board that are not then employees of the Company voted after the hearing to
terminate him for Cause; (ii) if the Executive’s employment is terminated by the
Executive for Good Reason, the Date of Termination shall be the date on which
the Notice of Termination is received by the Company, or such later date as may
be specified therein, unless the Company has fully cured all grounds for such
termination within 60 days after the Executive gives such notice; (iii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Executive of such termination; (iv) if the Executive’s employment
is terminated by the Executive for other than Good Reason, the Date of
Termination shall be the date on which the Company receives the Notice of
Termination; and (v) if the Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Executive or the Disability Commencement Date.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.3 Notice of Termination. As used in this Agreement, “Notice of Termination”
shall mean a written notice which: (i) indicates the specific termination
provision in this Agreement relied upon; (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and (iii) if the Date of Termination is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice).

7. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

7.1 Termination for Other Than Cause, Due to Executive’s Death or Disability or
for Good Reason. If the Executive’s employment is terminated (i) by the Company
for any reason other than Cause or as a result of the Executive’s death or
Disability; or (ii) by the Executive for Good Reason:

(a) The Company shall pay, or commence to be paid, as applicable, to the
Executive within thirty (30) days after the Date of Termination Executive’s
Annual Base Salary through the Date of Termination to the extent not previously
paid, in a single lump sum in cash;

(b) The Company shall pay, or commence to be paid, as applicable, to the
Executive any compensation previously deferred by the Executive and any other
non-qualified benefit plan balances to the extent not previously paid, in
accordance with the terms of deferral or the other non-qualified plan, as
applicable;

(c) The Company shall pay an amount, paid in accordance with the Company’s
regular payroll processing cycle, commencing on the next payroll date after the
Executive’s Date of Termination, equal to one times the Executive’s Annual Base
Salary. Notwithstanding the foregoing provisions of this Subsection (c), to the
extent the amounts payable under this Subsection do not exceed the Separation
Pay Exemption Amount (defined below), such amounts shall be paid in accordance
with the foregoing provisions of this Subsection (c). The amount payable that is
in excess of the Separation Pay Exemption Amount shall be paid as follows:
(i) no portion of the excess amount may be paid, or commence to be paid, earlier
than six (6) months after the date the Executive separates from service, and
(ii) the installment payments that would have otherwise been paid during such
six (6) month period shall be accumulated and paid on the first day of the
seventh month following the date the Executive separates from service and the
remaining installments shall be paid in accordance with the foregoing provisions
of this Subsection (c). For purposes of this Subsection (c), the term
“Separation Pay Exemption Amount” means an amount equal to two (2) times the
lesser of (x) the sum of the Executive’s annualized compensation based upon the
annual rate of pay for services provided to the Company for the” Executive’s
taxable year preceding the taxable year in which the Executive separates from
service (adjusted for any increase during that year that was expected to
continue indefinitely if the Executive had not separated from service); or
(y) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in
which the Executive separates from service. In consideration of Executive’s
receipt of severance benefits as described in this Section 7.1(c), Executive
agrees, not later than 60 days following the Executive’s Date of Termination, to
execute and deliver a separation agreement

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and release in form and substance reasonably satisfactory to the Company (the
“Release”). If Executive fails to execute and deliver the Release, as required,
the severance payments provided in this Section 7.1(c) shall cease;

(d) Except as otherwise prohibited in the applicable option/incentive plans, all
stock option and restricted stock awards that were outstanding immediately prior
to the Date of Termination shall become fully and immediately exercisable and/or
vested, as the case may be, with no further restrictions on sale or
transferability other than those mandated by law, and each nonqualified stock
option (including already vested nonqualified stock options) shall remain
exercisable through the latest date upon which the nonqualified stock option
could have expired by its original terms, and each incentive stock option
(including already vested incentive stock options) shall remain exercisable for
90 days following the Date of Termination unless such stock option no longer
qualifies as an incentive stock option as a result of such accelerated vesting
and exercisability, in which case the portion of the such stock option that no
longer qualifies shall remain exercisable through the latest date upon which the
stock option could have expired by its original terms;

(e) For 30 days after the Date of Termination, or such longer period as may be
provided by the terms of the appropriate plan, program, practice or policy, the
Company shall continue to provide those medical insurance benefits to the
Executive and/or the Executive’s family that would have been provided to them in
accordance with Section 4.4 of this Agreement if the Executive’s employment had
not been terminated; provided, however, that the benefits shall be offset by any
benefits provided by any subsequent employment of Executive (determined on a
benefit-by-benefit basis). Executive agrees to describe all benefits which his
subsequent employer has agreed to provide him, including any changes to such
benefits during the 30 day period described in this Subsection 7.1(e). To the
extent any of the foregoing benefits are not exempt from the requirements of
Section 409A of the Internal Revenue Code, the amount of expenses eligible for
reimbursement (other than the reimbursement of expenses referred to in
Section 105(b) of the Internal Revenue Code (relating to medical reimbursement
arrangements)), or in-kind benefits provided, during the Executive’s taxable
year may not affect the expenses eligible for reimbursement, or the in-kind
benefits to be provided, in any other taxable year; and

(f) To the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is entitled to receive under any plan, program,
policy, contract or agreement of the Company.

7.2 Termination for Cause or Other Than for Good Reason. If the Executive’s
employment is terminated (i) by the Company for Cause or (ii) by the Executive
without Good Reason, this Agreement shall terminate without further obligations
to the Executive other than all of the following:

(a) The Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the Executive’s Annual Base Salary through the
Date of Termination to the extent not previously paid;

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Company shall pay, or commence to be paid, as applicable, to the
Executive any compensation previously deferred by the Executive and any other
non-qualified benefit plan balances to the extent not previously paid, in
accordance with the terms of deferral or the other non-qualified plan, as
applicable;

(c) If the Executive terminates employment without Good Reason through a plan of
retirement acceptable to the Company, which will not be unreasonably withheld,
except as otherwise prohibited in the applicable option/incentive plans, all
stock option and restricted stock awards that were outstanding immediately prior
to the Date of Termination shall become fully and immediately exercisable and/or
vested, as the case may be, with no further restrictions on sale or
transferability other than those mandated by law, and each nonqualified stock
option (including already vested nonqualified stock options) shall remain
exercisable through the latest date upon which the nonqualified stock option
could have expired by its original terms, and each incentive stock option
(including already vested incentive stock options) shall remain exercisable for
90 days following the Date of Termination unless such stock option no longer
qualifies as an incentive stock option as a result of such accelerated vesting
and exercisability, in which case the portion of such stock option that no
longer qualifies shall remain exercisable through the latest date upon which the
stock option could have expired by its original terms; and

(d) To the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is entitled to receive under any plan, program,
policy or practice or contract or agreement of the Company.

7.3 Termination Due to Executive’s Death. If the Executive’s employment is
terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than all of the following:

(a) The Company shall pay to the Executive’s legal representative in a lump sum
in cash within 30 days after the Date of Termination the aggregate of
Executive’s Annual Base Salary through the Date of Termination to the extent not
previously paid.

(b) The Company shall pay, or commence to be paid, as applicable, to the
Executive’s legal representative any compensation previously deferred by the
Executive and any other non-qualified benefit plan balances to the extent not
previously paid, in accordance with the terms of deferral or the other
non-qualified plan, as applicable.

(c) Except as otherwise prohibited in the applicable option/incentive plans, all
stock option and restricted stock awards that were outstanding immediately prior
to the Date of Termination shall become fully and immediately exercisable and/or
vested, as the case may be, with no further restrictions on sale or
transferability other than those mandated by law, and each stock option
(including already vested stock options) shall remain exercisable by Executive’s
legal representative for 12 months following the Date of Termination (but in no
event beyond the latest date upon which the stock option could have expired by
its original terms);

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) For thirty (30) days after the Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy the Company shall continue to provide those medical insurance benefits to
the Executive and/or the Executive’s family that would have been provided to
them in accordance with Section 4.4 of this Agreement if the Executive’s
employment had not been terminated. To the extent any of the foregoing benefits
are not exempt from the requirements of Section 409A of the Internal Revenue
Code, the amount of expenses eligible for reimbursement (other than the
reimbursement of expenses referred to in Section 105(b) of the Internal Revenue
Code (relating to medical reimbursement arrangements)), or in-kind benefits
provided, during the Executive’s taxable year may not affect the expenses
eligible for reimbursement, or the in-kind benefits to be provided, in any other
taxable year;

(e) To the extent not previously paid or provided, the Company shall timely pay
or provide to the Executive’s applicable beneficiaries any other amounts or
benefits required to be paid or provided or which the Executive is entitled to
receive under any plan, program, policy or practice or contract or agreement of
the Company; and

(f) Any other death benefits then in effect for Company employees or executives
and their beneficiaries.

7.4 Termination Due to Executive’s Disability. If the Executive’s employment is
terminated by reason of the Executive’s Disability, the Company shall have all
of the obligations set forth in the preceding Section 7.3 except that (i) any
reference in Section 7.3(a), (b) and (c) to the “Executive’s legal
representative” shall refer to the “Executive,” (ii) the reference in
Section 7.3(d) to the “Executive’s family” shall refer to the “Executive and/or
the Executive’s family,” (iii) the reference in Section 7.3(e) to the
“Executive’s applicable beneficiary” shall refer to the “Executive” and
(iv) Section 7.3(f) shall read: “Any other long-term disability benefits then in
effect for Company employees or executives and their beneficiaries.”

8. ARBITRATION. Except as provided in Section 5 or a party’s right to seek
injunctive or other equitable relief, if any dispute shall arise between the
Executive and the Company in any way connected to or arising from this
Agreement, the dispute shall be exclusively determined, and the dispute shall be
settled, by arbitration in accordance with the CPR Rules for Non-Administered
Arbitration (or such other independent dispute resolution body to which the
parties shall mutually agree) (“Arbitration Forum”). The arbitration shall be
held in Cincinnati, Ohio. The arbitration shall be held before a single
arbitrator, who shall be chosen from a panel of arbitrators selected by the
Arbitration Forum. The arbitrator shall have the authority to provide all types
of relief otherwise available under law. The decision of the arbitrator shall be
in writing and shall be final and binding upon the Executive and the Company and
judgment upon such award may be entered in any court of competent jurisdiction.
The costs of the arbitrator and of the arbitration shall be borne equally by
each of the parties. The costs of each party’s counsel, accountants, etc., as
well as any costs solely for their benefit, shall be borne separately by each
party. EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT THIS PROVISION CONSTITUTES A
WAIVER OF THEIR RIGHT TO COMMENCE A LAWSUIT IN ANY JURISDICTION WITH RESPECT TO
THE MATTERS WHICH ARE REQUIRED TO BE SETTLED BY ARBITRATION AS PROVIDED IN THIS
SECTION 8.

9. MISCELLANEOUS PROVISIONS.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.1 Binding Effect; Delegation of Duties Prohibited; Survival. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs and legal representatives, including
any entity with which the Company may merge or consolidate, or to which all or
substantially all of its assets may be transferred, provided, the Company may
assign this Agreement to any affiliate, but no such assignment shall relieve the
Company of its obligations hereunder. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. The duties and covenants of Executive under this Agreement,
being personal, may not be delegated, but the Executive’s rights to compensation
and benefits provided hereunder may be transferred only by will or operation of
law. Except as otherwise set forth in this Agreement, to the extent necessary to
carry out the intentions of the parties hereunder the respective rights and
obligations of the parties hereunder shall survive any termination of the
Executive’s employment.

9.2 Amendment; Waiver. This Agreement may be amended, modified or superseded
only by a written instrument that expressly refers to this Agreement and that is
signed by all of the parties to this Agreement. No party shall be deemed to have
waived compliance by another party of any provision of this Agreement unless
such waiver is contained in a written instrument signed by the waiving party and
no waiver that may be given by a party will be applicable except in the specific
instance for which it is given. The failure of any party to enforce at any time
any of the provisions of this Agreement or to exercise any right or option
contained in this Agreement or to require at any time performance of any of the
provisions of this Agreement, by any of the other parties shall not be construed
to be a waiver of such provisions and shall not affect the validity of this
Agreement or any of its provisions or the right of such party thereafter to
enforce each provision of this Agreement. No course of dealing shall operate as
a waiver or modification of any provision of this Agreement or otherwise
prejudice such party’s rights, powers and remedies.

9.3 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties related to the subject matter and supersedes all
prior proposals, understandings, agreements, correspondence, arrangements and
contemporaneous oral agreements relating to the subject matter of this
Agreement. No representation, promise, inducement or statement of intention has
been made by any party which has not been embodied in this Agreement. In the
event of any inconsistency between any provision of this Agreement and any
provision of any plan, employee handbook, personnel manual, program, policy,
arrangement or agreement of the Company or any of its affiliates (“Company
Documents”), the provisions of this Agreement shall control; provided, however,
to the extent any Company Document provides for additional benefits to be
afforded the Executive, such additional benefits will also be provided to the
Executive in accordance with the terms of such Company Document. Without
limitation to the foregoing, the Agreement dated June 14, 2014 between the
Executive and Spear Group Holdings Limited is hereby terminated by mutual
agreement and superceded in its entirety by this Agreement.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.4 Exemption from, or Compliance with, Section 409A. The payment of amounts and
the provision of benefits under this Agreement are intended to be exempt from,
or compliant with, Section 409A of the Internal Revenue Code. Accordingly, the
payment of any amount under this Agreement subject to Section 409A shall be made
in strict compliance with the provisions hereof, and no such amounts payable
hereunder may be accelerated or deferred beyond the periods provided herein.
This Agreement shall be performed and construed in a manner that is consistent
with the foregoing intention.

9.5 Governing Law. This Agreement shall be governed by, and shall be construed,
performed and enforced in accordance with, its express terms, and otherwise in
accordance with the laws of State of Ohio, applicable to contracts to be wholly
performed within such state without giving effect to any conflict of law, rule
or principle of such state.

9.6 Headings; Section References; Construction. Section headings or captions
contained in this Agreement are inserted only as a matter of convenience and
reference and in no way define, limit, extend or describe the scope of this
Agreement, or the intent of any provision hereof. All references herein to
Sections shall refer to Sections of this Agreement unless the context clearly
otherwise requires. Unless the context clearly states otherwise, the use of the
singular or plural in this Agreement shall include the other and the use of any
gender shall include all others. The parties have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

9.7 Notices. All notices, requests, consents, approvals, waivers, demands and
other communications required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed delivered to the parties
(a) on the date of personal delivery against a written receipt, or (b) on the
first business day following the date of delivery to a nationally recognized
overnight courier service, or (c) on the third business day following the date
of deposit in the United States Mail, postage prepaid, by certified mail, in
each case addressed as follows, or to such other address, person or entity as
any party may designate by notice to the others in accordance herewith:

To Executive to the residence of the Executive as reflected in the Company’s
books and records.

To Company:

Multi-Color Corporation

4053 Clough Woods Drive

Batavia, OH 45103

Attention: Chairman, Board of Directors

with a required copy to:

Keating Muething & Klekamp PLL

One East Fourth Street, Suite 1400

Cincinnati, OH 45202

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Attention: Michael J. Moeddel

9.8 Policies, Regulations and Guidelines for Executives. The Company may, from
time to time, issue policies, rules, regulations, guidelines, procedures or
other informational material, whether in the form of handbooks, memoranda or
otherwise, relating to the Company’s Executives. Executive acknowledges and
agrees that such materials are general guidelines for Executive’s information
and shall not be construed to alter, modify or amend this Agreement for any
purpose whatsoever.

9.9 Severability and Reformation of Provisions. If a court in any final,
unappealable proceeding holds any provision of this Agreement or its application
to any person or circumstance invalid, illegal or unenforceable, the remainder
of this Agreement, or the application of such provision to persons or
circumstances other than those to which it was held to be invalid, illegal or
unenforceable, shall not be affected, and shall be valid, legal and enforceable
to the fullest extent permitted by law, but only if and to the extent such
enforcement would not materially and adversely frustrate the parties’ essential
objectives as expressed in this Agreement. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties intend that the court
add to this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be valid and enforceable, so as to effect the
original intent of the parties to the greatest extent possible.

9.10 Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

9.11 Full Settlement. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment,
except for the offset described in Section 7.1(e).

THIS AGREEMENT CONTAINS VERY IMPORTANT TERMS GOVERNING EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY. SECTION 5 CONTAINS PROVISIONS WHICH AFFECT EXECUTIVE’S ABILITY
TO TAKE CERTAIN ACTIONS FOLLOWING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT.
EXECUTIVE SHOULD FEEL FREE TO SEEK ADVICE FROM HIS ATTORNEY REGARDING ANY MATTER
RELATING TO THIS AGREEMENT. BY EXECUTING THIS AGREEMENT, EXECUTIVE IS AFFIRMING
THAT THE EXECUTIVE HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND TO CONSULT
WITH HIS ATTORNEY, THAT EXECUTIVE UNDERSTANDS THE MEANING AND SIGNIFICANCE OF
ALL OF ITS PROVISIONS, THAT NO REPRESENTATIONS OR PROMISES HAVE BEEN MADE TO
EXECUTIVE REGARDING HIS EMPLOYMENT WHICH ARE NOT SET FORTH IN THIS AGREEMENT,
AND THAT EXECUTIVE IS FREELY SIGNING THIS AGREEMENT TO CONTINUE HIS EMPLOYMENT
WITH THE COMPANY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE TO FOLLOW]

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties have entered into this Employment Agreement
effective as of the date first written above.

 

MULTI-COLOR CORPORATION By:   Nigel Vinecombe Title:   Executive Chairman Date:
  10/31/2017 WITNESS:    

 

 

MICHAEL JULIAN HENRY

By:   Michael Henry Date:   10/31/2017 WITNESS:      

[Signature Page to Henry Employment Agreement]

 

17